Exhibit32.1 Certification Pursuant to 18 U.S.C. Section1350 In connection with the filing of this Annual Report on Form 10-K/A (the “Report”) of Chindex International, Inc. (“Registrant”), the undersigned hereby certifies, to such officer’s knowledge, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Registrant. Date: July 29, 2010 /s/ Roberta Lipson Roberta Lipson Chief Executive Officer and President (Principal Executive Officer) “A signed original of this written statement required by Section906 has been provided to Chindex International, Inc. and will be retained by Chindex International, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.”
